                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


DAVID CARL,                                            Case No.: 2:19-cv-00504-GZS
                Plaintiff,

vs.                                                    PLAINTIFF’S RESPONSE IN
                                                       OPPOSITION TO DEFENDANT’S
FIRST NATIONAL BANK OF OMAHA,                          MOTION FOR SUMMARY JUDGMENT

                Defendant.


        Plaintiff, David Carl (“Plaintiff”), through his attorneys, hereby responds in opposition to

Defendant’s, First National Bank of Omaha (“Defendant” or “FNBO”), motion for summary

judgment.

                                            Introduction

        The Telephone Consumer Protection Act (“TCPA”) is a consumer protection statute which,

relevant to this matter, prohibits “almost all robocalls to cell phones.” Barr v. Am. Ass'n of Political

Consultants, Inc., 140 S. Ct. 2335, 2344, 207 L. Ed. 2d 784 (2020). Robocalls are permitted only

with the prior express consent of the called party, or if the call is for an emergency purpose. 47

U.S.C. § 227(b)(1)(A). Here, Plaintiff initiated this TCPA action against Defendant after it

continued to use an automatic telephone dialing system (“ATDS”) to place 708 non-emergency

robocalls—calls placed with an ATDS and/or an artificial or prerecorded voice—without his

consent.

        Defendant argues that Plaintiff could not (or did not) revoke its consent to call his cell

phone with an ATDS or an artificial or prerecorded voice, that it did not use an ATDS to call

Plaintiff’s cell phone, and that it believes Plaintiff lacks standing to bring this TCPA claim for the

708 calls it placed to his cell phone after he asked for the calls to stop. The evidence, however,



                                                   1
proves that Plaintiff could revoke consent, and he did when he explicitly asked for the calls to stop,

and that Defendant continued to use its LiveVox Voice Portal Dialing System (“Voice Portal”), an

ATDS, to call Plaintiff’s cell phone 708 times, including 122 calls where Defendant left messages

with an artificial and/or prerecorded voice. Further, the evidence proves that Plaintiff suffered

recognizable, concrete injury to his privacy rights as a result of Defendant’s repeated 708 unwanted

robocalls, which the TCPA was intended to protect.

                                       Standard of Review

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “After the moving party has presented evidence in support of its motion for summary

judgment, ‘the burden shifts to the nonmoving party, with respect to each issue on which he has

the burden of proof, to demonstrate that a trier of fact reasonably could find in his favor.’”

Woodward v. Emulex Corp., 714 F.3d 632, 637 (1st Cir. 2013) (quoting Hodgens v. Gen. Dynamics

Corp., 144 F.3d 151, 158 (1st Cir. 1998)). “Cross-motions for summary judgment do not alter the

basic Rule 56 standard, but rather simply require [a court] to determine whether either of the parties

deserves judgment as a matter of law on facts that are not disputed.” Adria Int'l Grp., Inc. v. Ferre

Dev., Inc., 241 F.3d 103, 107 (1st Cir. 2001).

       A court reviews the factual record in the light most favorable to the non-moving party,

resolving evidentiary conflicts and drawing reasonable inferences in the non-movant's favor. Perry

v. Roy, 782 F.3d 73, 77 (1st Cir. 2015).




                                                  2
                                            Argument

   I.      PLAINTIFF REVOKED CONSENT WHEN HE SPOKE WITH
           DEFENDANT’S AGENT AND CONFIRMED THAT THE CALLS TO
           PLAINTIFF’S CELL PHONE WOULD STOP.

        There is no dispute that Plaintiff called Defendant’s agent and revoked consent. On March

13, 2019, Plaintiff called (877) 395-3606, which is a phone number assigned to Credit Control,

one of Defendant’s vendors. See Plaintiff’s Statement of Material Fact (“Plaintiff’s SMF”), Doc.

No. 41, ¶¶ 9-11; see also Defendant’s Statement of Material Facts (“Defendant’s SMF”), Doc. No.

39, p. 22, ¶¶ 9-11. Defendant’s vendor answered the call as “First Bankcard.” Plaintiff’s SMF,

Doc. No. 41, ¶ 15. It is the policy for Credit Control to answer calls to the 3606 telephone number,

which is used exclusively for customers of First Bankcard, a division of First National Bank of

Omaha, as “First Bankcard.” See Plaintiff’s Statement of Additional Material Facts and Response

to Defendant’s Statement of Material Facts (“Plaintiff’s ASMF”), hereto attached, at ¶ 47.

        During the March 13 call, Plaintiff asked Defendant’s vendor to stop calling his cell phone.

Plaintiff’s SMF, Doc. No. 41, ¶15; see also Defendant’s SMF, Doc. No. 39, p. 24, ¶ 18. Defendant

admits that Plaintiff clearly “asked the representative to stop calling his cellular telephone.”

Defendant’s SMF, Doc. No. 39, p. 24, ¶ 18. The representative, who works for one of Defendant’s

vendors answering a line that is dedicated for First Bankcard customers and answering the call as

“First Bankcard,” told Plaintiff that he would be put on a do not call list, thereby representing

that Defendant’s calls would stop. Plaintiff’s SMF, Doc. No. 41, ¶¶ 12, 15. However, after being

informed that the calls would stop, Plaintiff received seven hundred eight (708) calls from

Defendant. Plaintiff’s SMF, Doc. No. 41, ¶ 26.; Defendant’s SMF, Doc. No. 39, p. 25, ¶ 22.




                                                 3
        A.      Reyes Would Prohibit Consumers From Being Able To Stop Harassing
                Robocalls And, Therefore, Conflicts With The Purpose Behind The TCPA.

        The TCPA prohibits robocalls if the called party hasn’t provided his/her prior express

consent to the party placing the robocalls. 47 U.S.C. § 227(b)(1)(A)(iii). As argued in Plaintiff’s

Motion for Summary Judgment (“Plaintiff’s MSJ”), in situations where consumers have provided

consent, courts across the country have held that consent can be revoked by any reasonable means,

including verbally, in order to stop the robocalls. Plaintiff’s MSJ, Doc. No. 40, pp. 21-29. When

consent is based in contract, as opposed to gratuitously provided, the contract must provide the

consumer with the means to revoke consent, otherwise the consumer can revoke using any

reasonable means, including oral revocation. See Rodriguez v. Premier Bankcard, LLC, No.

3:16CV2541, 2018 WL 4184742 (N.D. Ohio Aug. 31, 2018).

        Much like Defendant in this matter, the defendant in Rodriguez, also a creditor placing

collection calls, argued that Reyes precluded the plaintiff from revoking contractual consent.

Rodriguez, 2018 WL 4184742, *4. The court rejected the creditor’s argument, as well as its

reliance on Reyes. Id., at *10. Importantly, the Rodriguez court found that a party cannot waive a

right to revoke consent based in a contract, if the contract is silent as to revocation. Id., at *11-12.

        Agreeing with Ammons, the Rodriguez court also found Reyes to be “highly problematic

for multiple reasons” Id. at 13 (citing Ammons v. Ally Fin., Inc., 326 F. Supp. 3d 578, 595 (M.D.

Tenn. 2018)). One such reason, as found by the Rodriguez court, is that “Reyes is inconsistent

with the purpose of the [TCPA].” Id. “[A]dopt[ing] the prohibition on revocation in Reyes...would

result in the effective circumvention of the TCPA in the debtor-creditor context.” Id. (quoting

Ginwright v. Exeter Fin. Corp., 280 F.Supp.3d 674, 683 (D. Md. 2017)). Thus, despite a

contractual relationship between a consumer-plaintiff and a creditor-defendant, unless the parties

agreed to an exclusive means of revocation, the consumer-plaintiff was free to revoke consent by



                                                   4
any reasonable means as held by the Federal Communications Commission (“FCC”) and other

courts, including ACA Int’l. Id., see also Plaintiff’s MSJ, Doc. No. 40, pp. 23-27.

       In this matter, Defendant claims consent was contractual based on the Cardmember

Agreement. Defendant’s Motion for Summary Judgment (“Def. Motion”), Doc. No. 39, p. 2.

While the Cardmember Agreement states that Defendant “may call or e-mail you (using live

operators, automatic dialing devices, or recorded messages),” the agreement makes no reference

to how Plaintiff could revoke consent, nor does it claim that consent is irrevocable. See Joint

Stipulated Record (“Record”), Exhibit T, Doc. No. 33-18, p. 8. Therefore, based on the reasoning

provided by the court in Rodriguez, the guidance provided by the FCC, and the statutory language

of the TCPA, Plaintiff was free to revoke consent using any reasonable means.

       There are no magic words required to reasonably revoke consent. Revocation must simply

be clearly made by expressing a desire not to be called. In re Rules & Regulations Implementing

the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd 7961, 7996 (July 10, 2015) (“consumers may

revoke consent in any manner that clearly expresses a desire not to receive further messages, and

that callers may not infringe on that ability by designating an exclusive means to revoke”); Singer

v. Las Vegas Athletic Clubs, 376 F. Supp. 3d 1062, 1074 (D. Nev. 2019) (citing Van Patten v.

Vertical Fitness Grp., LLC, 847 F.3d 1037, 1048 (9th Cir. 2017)); King v. Time Warner Cable,

113 F. Supp. 3d 718 (S.D.N.Y. July 4, 2015) (awarding treble damages under the TCPA after

plaintiff told defendant that she did not consent to further robocalls).

       B.      Defendant’s Vendor Assented To Plaintiff’s Revocation Of Consent Which Is
               Valid Revocation Even Under Reyes.

       The undisputed facts show that Credit Control is actively contracted by Defendant to

service Defendant’s collection accounts, represented itself to Plaintiff as Defendant, and assented

to Plaintiff’s request. It is undisputed that, in response to Plaintiff’s request to not receive calls



                                                  5
from Defendant, the response of Defendant’s vendor was that Plaintiff’s cell phone number would

be placed on the do not call list.

                i.    Credit Control had authority to bind Defendant to Plaintiff’s revocation.

        “Apparent authority is authority ‘which, though not actually granted, the principal

knowingly permits the agent to exercise or which he holds him out as possessing.’” Steelstone

Indus., Inc. v. N. Ridge Ltd. P'ship, 1999 ME 132, ¶ 13, 735 A.2d 980, 983 (Me. 1999). Viewed

from a third party’s perspective, apparent authority exists when a principal's conduct causes a

third person to reasonably believe that the principal agreed that the person purporting to act for

him or her could do so. Id.; see also First Nat. Bank of Omaha v. Acceptance Ins. Cos., 12

Neb.App. 353, 675 N.W.2d 689 (2004) (citing Restatement (Second) of Agency § 27 (1958)). The

vendor that Plaintiff called when he revoked consent had apparent authority to bind Defendant.

        The (877) 395-3606 telephone number that was called to revoke consent is used

exclusively by Defendant’s vendor for servicing customers of First Bankcard, a division of

Defendant. See Plaintiff’s ASMF, at ¶ 44. Plaintiff’s revocation call was answered by Defendant’s

vendor as “First Bankcard,” and Defendant trains its vendor, Credit Control, in TCPA compliance.

Plaintiff’s SMF, Doc. No. 41, ¶ 15; Plaintiffs ASMF at ¶ 49.

                ii.   Credit Control assented to Plaintiff’s reasonable revocation.

        The Reyes court recognized that contractual consent could be revoked if assented to. Reyes,

861 F.3d at 57. In this matter, Credit Control, which had apparent authority, assented to Plaintiff’s

revocation. Plaintiff’s SMF, Doc. No. 41, ¶¶ 15, 20. However, Defendant claims that Plaintiff’s

revocation somehow never actually occurred because he spoke with its vendor. This position

defies the fundamental agency relationship between Credit Control and Defendant Supra. Further,

this position ignores the fact that, from Plaintiff’s perspective, and because of the authority given




                                                  6
to Credit Control by Defendant, Defendant’s agent had the actual authority to speak on

Defendant’s behalf and consent to Plaintiff’s request on behalf of Defendant. Plaintiff’s ASMF,

at ¶ 44

          After Defendant’s vendor, Credit Control, claimed she couldn’t identify Plaintiff’s

account, she proceeded to take Plaintiff’s request to stop calling. Plaintiff’s SMF at ¶ 15.

Defendant’s vendor never informed Plaintiff that it was a third-party collector, rather than

Defendant itself. Id. In fact, Defendant’s vendor actually represented to Plaintiff that it was

Defendant. Id. (“First Bankcard, Kendra Thompson speaking”). Defendant’s vendor also never

recommended Plaintiff try to call a different number or find other means to relay the revocation

to Defendant. Id. Instead, Defendant’s vendor informed Plaintiff that the collection calls would

stop. Id.

          Defendant argues that it would have been “entirely unreasonable and unduly burdensome”

for its vendor to relay Plaintiff’s revocation in order to confirm it was honored. Def. Motion, p. 8.

Defendant offers no legal authority to support its position that reasonableness applies to what a

caller must do when consent is revoked. In fact, the FCC expressly stated that “consumers may

revoke consent in any manner that clearly expresses a desire not to receive further messages,

and that callers may not infringe on that ability by designating an exclusive means to revoke.”

In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd 7961,

7996 (July 10, 2015) (emphasis added). Further, Defendant’s position that it would be “entirely

unreasonable and unduly burdensome” for its vendor to ensure no further calls occurred is

contradicted by its own testimony, as it admits that its vendor simply “could have called First

National, possibly.” See Osborn Dep. Transcript, Doc. No. 33-6; 78:7. There is no explanation

offered by Defendant as to how it would be more unreasonable for its vendor, representing itself




                                                  7
as Defendant on a line used exclusively for Defendant’s customers, to simply “call[] First

National,” than it would be for Plaintiff to somehow know he was not speaking with Defendant

and to retry revoking consent, even though its vendor represented itself as Defendant and informed

him that the calls would stop.

       From Plaintiff’s perspective, as apparent authority must be viewed, his revocation was

directed to Defendant and, therefore, was valid. He called a phone number used exclusively for

accounts with Defendant, his call was answered “First Bankcard,” he was never informed that he

may have connected with a third party, or that his request for calls to stop would not be honored.

In fact, he was told the opposite. Thus, Plaintiff reasonably revoked consent and, even if Reyes

applied to this matter, which it doesn’t, his request was assented to.

II.    DEFENDANT PLACED COLLECTION CALLS TO PLAINTIFF’S CELL PHONE
       USING EQUIPMENT REGULATED BY THE TCPA.

       The TCPA does not prohibit all calls, but it does prohibit making any call with an ATDS

or an artificial or prerecorded voice without the consent of the called party. 47 U.S.C. §

227(b)(1)(A). Defendant asks this Court to accept the ruling by the Eleventh Circuit and to reject

the Ninth Circuit’s ruling as to what qualifies as an ATDS. However, the Ninth Circuit followed

Congress’s intent when it interpreted an ATDS to include any system that automatically dials

telephone numbers, regardless of whether those telephone numbers were stored in the device or

produced by a number generator. This Court should follow the same reasoning.

       The TCPA defines an ATDS as “equipment which has the capacity—(A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.” 47 U.S.C. § 227(a)(1). At issue is whether the phrase “using a random or

sequential number generator” modifies “store” or “produce” or both. Defendant urges this court to

follow the Eleventh Circuit’s ruling and find that the phrase modifies both “produce” and “store.”



                                                  8
Def. Motion., pp. 11-12. However, the Glasser court failed to follow Congress’s intention behind

the TCPA, instead opting to follow “conventional rules of grammar and punctuation” to interpret

what it acknowledges is an unclear definition. Glasser v. Hilton Grand Vacations Co., LLC, 948

F.3d 1301, 1306 (11th Cir. 2020) (“Clarity, we lament, does not leap off this page of the U.S.

Code”).

         While attempting to follow “conventional rules of grammar and punctuation,” the Glasser

court admitted “hiccups” exist with its interpretation.1 First, the Glasser court recognized “the

oddity of ‘stor[ing]’ telephone numbers using a number generator.” Glasser, 948 F.3d at 1307.

However, as pointed out by Judge Martin in her dissent, the majority “never explains how numbers

are actually stored ‘using’ a random or sequential number generator.” Id. at 1314. The majority in

Glasser also acknowledged that its interpretation of an ATDS “creates another problem, one of

superfluity” as it leaves “store” without any purpose in the definition. Id. at 1307. Judge Martin

again noted in her dissent that “[t]here is no surplusage problem if one reads the statute to say that

an autodialer must either (1) store telephone numbers, or (2) produce telephone numbers using a

number generator.” Id. at 1316.

         However, the Ninth Circuit’s interpretation of an ATDS avoids both problems troubling

the Glasser court’s interpretation. The Marks court interpreted an ATDS to mean “equipment

which has the capacity—(1) to store numbers to be called or (2) to produce numbers to be called,

using a random or sequential number generator—and to dial such numbers automatically (even if




1
  The Supreme Court has held that courts are to avoid statutory interpretations that would lead to absurd results or
surplusage, if alternative interpretations are available. See Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 575
(1982) (“interpretations of a statute which would produce absurd results are to be avoided if alternative interpretations
consistent with the legislative purpose are available”); Duncan v. Walker, 533 U.S. 167, 174 (2001)( a court’s duty is
to give effect to every clause and word of a statute to avoid treating statutory terms as surplusage).


                                                           9
the system must be turned on or triggered by a person)[.]” Marks v. Crunch San Diego, LLC, 904

F.3d 1041, 1053 (9th Cir. 2018). Thus, under Marks, there is no issue with surplusage as “store”

applies to lists of phone numbers stored in the ATDS, and “using a random or sequential number

generator” applies to phone numbers that are produced by the ATDS. Likewise, “the oddity of

‘stor[ing]’ telephone numbers using a number generator,” is avoided because a “number generator”

performs a conventional understanding of “generation” as something that is produced or created.

        Additionally, the Ninth circuit in Marks analyzed the TCPA as a whole to interpret what

types of equipment Congress intended to be covered as an ATDS, which the Glasser court

neglected to do. Marks, 904 F.3d at 1051-53. The Second and Sixth Circuit, for similar reasons as

the Ninth Circuit, also found that an ATDS includes devices that store telephone numbers or

produces telephone using a random or sequential number generator, rather than attempt to justify

an interpretation that telephone numbers are “stored…using a random or sequential number

generator.” See Duran v. La Boom Disco, Inc., 955 F.3d 279 (2d Cir. 2020); Allan v. Pennsylvania

Higher Educ. Assistance Agency, 968 F.3d 567 (6th Cir. 2020).2

        Thus, the reasonable interpretation of an ATDS, one which carries out Congress’s intention

for the TCPA, is one in which an ATDS incudes devices that store telephone numbers in a list and

automatically dials those numbers. Supra. The Voice Portal dialer that Defendant used to call

Plaintiff’s cell phone operates in such a way. See Plaintiff’s Statement of Material Fact, Doc. No.

41, ¶¶ 31-38. Campaigns are loaded in the Voice Portal dialer for later automatic dialing. Id. at ¶

34. These campaign files contain customers phone numbers to be called by the Voice Portal dialer.




2
  As noted in Plaintiff’s MSJ, the First Circuit has yet to address the definition of an ATDS. However, in Gonzales,
the District of Massachusetts followed the Ninth Circuit’s reasoning, noting that the text of the TCPA shows Congress
intended for an ATDS to include devices that automatically dialed from lists of phone numbers. Gonzalez v. HOSOPO
Corp., 371 F. Supp. 3d 26, 33 (D. Mass. 2019).


                                                         10
Id. at ¶ 33. The Voice Portal dialer automatically dials those phone numbers. Id. at ¶ 36. The Voice

Portal dialer is an ATDS. Supra.

III.    RECEIVING UNWANTED ROBOCALLS IS INJURY IN FACT AND THE TYPE
        OF CONDUCT CONGRESS INTENDED TO BE REGULATED BY THE TCPA

        Defendant claims that Plaintiff lacks standing to bring his TCPA claim, erroneously

arguing that he has not suffered a concrete injury. This argument is entirely without merit and

raised by Defendant merely to disparage Plaintiff and/or his attorneys.

        A.      The Supreme Court Recognized In Spokeo That Congress Can Identify Non-
                Tangible Injury That Would Otherwise Be Difficult To Recognize.

       The United States Supreme Court recently addressed the requisite standing for a plaintiff

to raise a claim for violation of a consumer protection statute. Spokeo, Inc. v. Robins, 194 L. Ed.

2d 635, 2016 U.S. LEXIS 3046, 136 S. Ct. 1540 (2016) (addressing standing to sue under the

FCRA). As recognized by the Court, injury in fact is a constitutional requirement, and “[i]t is

settled that Congress cannot erase Article III’s standing requirements by statutorily granting the

right to sue to a plaintiff who would not otherwise have standing.” Id. at 643-44. An injury must

be both “particularized” and “concrete.” Id. at 644. “For an injury to be ‘particularized,’ it ‘must

affect the plaintiff in a personal and individual way.’ Id. “A ‘concrete’ injury must be ‘de facto’;

that is, it must actually exist.” Id.

       The Supreme Court recognized, however, that a concrete injury is not synonymous with a

tangible injury. Id. at 645 (“In determining whether an intangible harm constitutes injury in fact,

both history and the judgment of Congress play important roles”). “[W]e have confirmed in many

of our previous cases that intangible injuries can nevertheless be concrete.”         Id.   Further

commenting:

                This does not mean, however, that the risk of real harm cannot
                satisfy the requirement of concreteness. See, e.g., Clapper v.



                                                 11
               Amnesty Int’l USA, 568 U. S., 133 S. Ct. 1138, 185 L. Ed. 2d 264.
               For example, the law has long permitted recovery by certain tort
               victims even if their harms may be difficult to prove or measure. See,
               e.g., Restatement (First) of Torts §§569 (libel), 570 (slander per se)
               (1938). Just as the common law permitted suit in such instances, the
               violation of a procedural right granted by statute can be sufficient in
               some circumstances to constitute injury in fact. In other words, a
               plaintiff in such a case need not allege any additional harm
               beyond the one Congress has identified. See Federal Election
               Comm’n v. Akins, 524 U. S. 11, 20-25, 118 S. Ct. 1777, 141 L. Ed.
               2d 10 (1998) (confirming that a group of voters’ “inability to obtain
               information” that Congress had decided to make public is a
               sufficient injury in fact to satisfy Article III); Public Citizen v.
               Department of Justice, 491 U. S. 440, 449, 109 S. Ct. 2558, 105 L.
               Ed. 2d 377 (1989) (holding that two advocacy organizations’ failure
               to obtain information subject to disclosure under the Federal
               Advisory Committee Act “constitutes a sufficiently distinct injury
               to provide standing to sue”).

Id. at 645-646 (emphasis added).

       Addressing the plaintiffs’ claim against Spokeo, the Supreme Court recognized that

“Congress plainly sought to curb the dissemination of false information” when it adopted the

procedures of the FCRA. Id. at 646. In order to show that a plaintiff has standing to bring a claim

under the FCRA, the Supreme Court remanded the case to the Circuit Court to address whether

or not the type of harm that Robins alleged was the type of harm that Congress was trying to

protect with the FCRA. Id.

       B.      Plaintiff Suffered Concrete Injury As His Privacy Rights Intended To Be
               Protected By The TCPA Were Violated By Defendant’s Continued And
               Unwanted Robocalls.

       The position the Supreme Court took in Spokeo, that Congress may enact legislation

providing plaintiffs with standing in federal court so long as the harm alleged was intended to be

prevented by the legislation, is consistent with its prior decision recognizing Congress’ intention

to protect certain rights satisfies concrete injury for standing to sue under Article III. Havens

Realty Corp. v. Coleman, 455 U.S. 363, 102 S. Ct. 1114 (U.S. 1982). In Havens Realty Corp.,



                                                 12
the Supreme Court held that the deprivation of a right by conduct that Congress intended to

“[make] unlawful under” the statute, in that case the Fair Housing Act, satisfied the injury-in-fact

requirement for Article III standing.        Havens Realty Corp., 455 U.S. at 373-74.             “This

congressional intention cannot be overlooked in determining whether [plaintiffs] have standing to

sue.” Havens Realty Corp., 455 U.S. at 373. The “actual or threatened injury required by Art. III

may exist solely by virtue of statutes creating legal rights, the invasion of which creates standing .'"

Havens Realty Corp., 455 U.S. at 373 (quoting Warth v. Seldin, 422 U.S. 490, 500, 95 S. Ct. 2197

(1975)).

       As the Supreme Court previously found, Congress intended the TCPA to prevent

automated calls by companies that escaped invasion of privacy and other nuisance statutes. Mims

v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). The Supreme Court specifically noted that

“‘[a]utomated or prerecorded telephone calls’ made to private residences, Congress found, were

rightly regarded by recipients as ‘an invasion of privacy.’” Mims, LLC, 132 S. Ct. at 745. Simply

stated, and as recognized by the Supreme Court, Congress intended the TCPA to protect

consumers’ privacy rights by preventing unwanted robocalls.

        Defendant acknowledges the many courts that have found unwanted calls was sufficient

injury in fact. Def. Motion, pp. 13-14. This Court has also addressed this issue and held that “calls

[] violating the TCPA inherently cause concrete injury for purposes of standing to pursue a

TCPA claim.” Ready v. Synchrony Bank, No. 2:17-CV-00434-JDL, 2018 WL 1701355, at *4 (D.

Me. Apr. 6, 2018) (emphasis added). Despite acknowledging the myriad courts who have found

unwanted phone calls is sufficient injury in fact, Defendant asks this Court to reject those courts,

as well as this Court’s ruling in Ready, and instead follow the Eleventh Circuit’s ruling in Salcedo.

However, Defendant’s reliance on Salcedo is entirely misplaced




                                                   13
       The Eleventh Circuit held in Salcedo that receipt of one single text message was not

sufficient injury under the TCPA. Salcedo v. Hanna, 936 F.3d 1162, 1165 (11th Cir. 2019). While

Salcedo involved a single text message, this claim involves 708 robocalls. Defendant ignores that

shortly after the Eleventh Circuit’s ruling in Salcedo, it addressed Cordoba just a few weeks later.

       Subsequent to its holding in Salcedo, the Eleventh Circuit held “receipt of more than one

unwanted telemarketing call made in violation of the provisions enumerated in the TCPA is a

concrete injury that meets the minimum requirements of Article III standing.” Cordoba v.

DIRECTV, LLC, 942 F.3d 1259, 1270 (11th Cir. 2019). In fact, the Eleventh Circuit distinguished

a single text message, as was the issue in Salcedo, from multiple unwanted phone calls, as was the

issue in Cordoba and at issue in this matter:

       This Court's recent decision in Salcedo v. Hanna, 936 F.3d 1162 (11th Cir. 2019),
       that the receipt of a single unsolicited text message does not qualify as an injury in
       fact does not change our analysis. In Salcedo, we focused heavily on the unique
       features of text messages. Receiving a text message does not occupy the device for
       any period of time, unlike a fax or a phone call, and it does not create the same
       intrusion into the privacy of the home like an unwanted residential phone call. Id.
       at 1169–70. In fact, our Court expressly distinguished receiving a text message
       from receiving an unwanted phone call, observing that the plaintiff in Salcedo
       “ha[d] not alleged anything like enjoying dinner at home with his family and having
       the domestic peace shattered by the ringing of the telephone. ... [His] allegations of
       a brief, inconsequential annoyance are categorically distinct ....” Id. at 1172.
       Compared to a phone's ring, “[t]he chirp, buzz, or blink of a cell phone receiving a
       single text message is more akin to walking down a busy sidewalk and having a
       flyer briefly waived in one's face.” Id. As we recognized in Salcedo, a phone call
       intrudes upon the seclusion of the home, fully occupies the recipient's device
       for a period of time, and demands the recipient's immediate attention. While
       those injuries might not be significant in the grand scheme of things, they are
       sufficiently concrete and particularized for Article III standing. This is enough
       to establish the injury in fact prong of standing for Cordoba and all of the absent
       class members who received calls from Telecel.

Cordoba, 942 F.3d at 1270 (emphasis added). Thus, contrary to Defendant’s argument, the

Eleventh Circuit confirmed that unwanted phone calls confer standing under the TCPA.




                                                14
        Defendant did much more than place a single text message, as was the issue in Salcedo,

or even 18 phone calls, like in Cordoba where the Eleventh Circuit confirmed standing. Here,

Defendant placed 708 unwanted robocalls. Both the Eleventh Circuit and this Court, as well as

most courts addressing multiple unwanted phone calls, have found standing exists.

        Defendant attempts to argue that Plaintiff’s claim falls outside the TCPA’s zone of interest

because he, argued by Defendant, “permitted the calls” after he revoked consent. Def. Motion.,

pp. 15-16. Defendant also attempts to bolster its argument by disparaging Plaintiff’s attorneys in

order to suggest that Plaintiff actually wanted or somehow caused it to call him. This argument

is unwarranted and completely devoid of any factual or legal authority.

        First, Defendant’s suggestion that Plaintiff lacks standing because he logged the calls lacks

any legal support.3 A TCPA plaintiff may monitor a defendant’s calls, aware that each call in

violation of the TCPA is worth $500-$1500 in statutory damages, and may even be a “professional

plaintiff,” yet standing still exists. See, e.g., Cunningham v. Rapid Response Monitoring Servs.,

Inc., 251 F. Supp. 3d 1187, 1196 (M.D. Tenn. 2017) (“[T]his Court disagrees [with Stoops]. It may

be that… knowing his rights under the TCPA, [the plaintiff] is glad the calls were placed. But

allowing that fact, even if true, to negate his right to privacy and seclusion would require the Court

to embrace a line of reasoning that would ultimately undermine the rights of most, if not all, TCPA

plaintiffs and plaintiffs in similar statutory schemes.”); Mey v. Venture Data, LLC, 245 F. Supp.

3d 771, 784 (N.D.W. Va. 2017) (plaintiffs who recorded these robocalls and then filed suit are




3
  Defendant attempts to draw similarities between this matter and Stoops. The Stoops case, however, is an outlier and
inapplicable to the matter before this Court. The plaintiff in Stoops, a Pennsylvania resident, purchased 40 or more
pre-paid cell phones that had been assigned a Florida area code that would have a higher likelihood that the former
user of that number would have defaulted on a loan or credit card and, therefore, would be getting collection calls.
Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d 782, 799 (W.D. Pa. 2016). She did that because she admittedly
wanted to receive the calls because she, herself, was in the business of filing TCPA lawsuits. Id.


                                                         15
“doing exactly what Congress intended —enforcing the law”); Tel. Sci. Corp. v. Asset Recovery

Sols., LLC, 2016 U.S. Dist. LEXIS 104234, at *20 (N.D. Ill. Aug. 8, 2016) (while the plaintiff may

have done something that increased the probability of injury, “[n]o injury would have occurred

absent the phone calls initiated by [the defendant]”).

       Second, Defendant tries to paint Plaintiff as a professional plaintiff who manufactures

TCPA claims through his attorneys. Def. Motion, pp. 17-18. Defendant fails to offer any actual

evidence to support that claim. The only purported “evidence” Defendant references to support

this claim is that when Plaintiff called to revoke consent, he called the 3606 number, rather than

other numbers for Defendant. However, Defendant admits that calling that number, which is used

by one of its vendors and exclusively used for customers of Defendant, may not have been

intentional but instead a “sloppy mistake by Plaintiff’s counsel.” Def. Motion, p. 7. While calling

one of Defendant’s vendors at a phone number used exclusively for Defendant may have been

unintended, that does not negate Plaintiff’s standing.

       Since there is no evidence to support this outlandish claim, Defendant disparages

Plaintiff’s attorneys by referencing allegations made against his attorneys. Def. Motion, p. 17.

However, allegations from another lawsuit against Plaintiff’s attorneys—which are disputed and

factually unsupported—are not factual evidence. Even if it were evidence, which it is not, it would

be inadmissible as improper character evidence and hearsay. See Fed. R. Evid. 404(b) (prohibiting

“[e]vidence of a crime, wrong, or other act…to prove a person's character in order to show that

on a particular occasion the person acted in accordance with the character”); Fed. R. Evid. 802

(“Hearsay is not admissible”).




                                                 16
                                            Conclusion

       Defendant moved for summary judgment by arguing that the 708 calls it placed to

Plaintiff’s cell phone did not violate the TCPA or, if they did (which they did), that Plaintiff lacks

standing under the TCPA. However, both of Defendant’s arguments lack factual and legal support.

Plaintiff revoked consent for Defendant to place robocalls to his cell phone when he unequivocally

stated that he no longer wanted to receive Defendant’s robocalls, and he was informed the calls

would stop; even contractual consent can be revoked when assented to. Without Plaintiff’s consent,

Defendant used an ATDS, its Voice Portal dialing system which automatically dials telephone

numbers, to place these 708 calls and to leave 122 artificial and/or prerecorded voice messages.

Further, consumers, like Plaintiff in this matter, who received unwanted robocalls, have standing

under the TCPA, and Defendant has failed to present any evidence, admissible or otherwise, to

carry its burden.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court enter an Order denying

Defendant’s Motion for Summary Judgment and finding Defendant violated the TCPA with the

708 robocalls it placed to Plaintiff’s cell phone without his consent.




                                                 17
                                                    RESPECTFULLY SUBMITTED,

Dated: November 5, 2020                             By: /s/ James A. Sellers, II
                                                    James A. Sellers, II (pro hac vice)
                                                    Law Offices of Jeffrey Lohman, P.C.
                                                    28544 Old Town Front St., Suite 201
                                                    Temecula, CA 92590
                                                    T: (657) 363-4699
                                                    F: (657) 363-6611
                                                    JamesS@jlohman.com

                                                    By: /s/ Jeffrey Lohman
                                                    Jeffrey Lohman (pro hac vice)
                                                    Law Offices of Jeffrey Lohman, P.C.
                                                    28544 Old Town Front St., Suite 201
                                                    Temecula, CA 92590
                                                    T: (714) 381-5747
                                                    JeffL@jlohman.com

                                                    By: /s/ Daniel G. Ruggiero
                                                    Daniel Goldsmith Ruggiero
                                                    The Law Offices of Daniel Ruggiero
                                                    275 Grove St., Suite 2-400
                                                    Newton, MA 02466
                                                    P: (339) 237-0343
                                                    E: DRuggieroESQ@gmail.com

                                                    Attorneys for Plaintiff, DAVID CARL

                               CERTIFICATE OF SERVICE

       I hereby certify that on December 1, 2020, a true and correct copy of the foregoing

Motion for Summary Judgment and corresponding documents were filed using the Court’s

CM/ECF system, which will notify all attorneys of record.

                                                    By: /s/ James A. Sellers, II
                                                    James A. Sellers, II (pro hac vice)
                                                    Law Offices of Jeffrey Lohman, P.C.
                                                    28544 Old Town Front St., Suite 201
                                                    Temecula, CA 92590
                                                    T: (657) 363-4699
                                                    F: (657) 363-6611
                                                    JamesS@jlohman.com
